Citation Nr: 9914014	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  98-09 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the left tonsillar fossa due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).


REMAND

A preliminary review of the record discloses that the RO 
denied entitlement to service connection for squamous cell 
carcinoma of the left tonsillar fossa, finding that service 
connection was not warranted on either a presumptive or a 
direct basis.  The Board concurs that cancer of this type is 
not a disease subject to presumptive service connection under 
38 C.F.R. § 3.309 (1998).  Specifically, the statute does not 
identify tonsillar cancer as one of the forms of respiratory 
cancer.  Moreover, the veteran's private physician 
characterized his disability as a cancer of the upper 
aerodigestive tract.

However, the Boards finds that further development is 
necessary in order to fully adjudicate the veteran's claim on 
a direct service connection basis.  The veteran has provided 
a private medical opinion relating his present cancer to 
herbicide exposure while in Vietnam.  However, there has been 
no verification that the veteran was exposed to herbicide 
while on active duty.  Because the veteran has not developed 
one of the enumerated diseases subject to presumptive service 
connection, his in-service exposure to Agent Orange may not 
be presumed.  McCartt v. West, No. 97-1831 (U.S. Vet. App. 
Feb 8, 1999).

Finally, the Board notes that the veteran has raised a claim 
of entitlement to service connection for chloracne due to 
Agent Orange exposure.  This claim apparently has not been 
adjudicated by the RO.  Therefore, in order to give the 
veteran every consideration with respect to the present 
appeal, it is the opinion of the Board that further 
development of the case is desirable.  Accordingly, this case 
is REMANDED for the following actions:

1.  The RO should request information 
from the veteran which would establish 
his exposure to herbicides in Vietnam.  
This information may include dates, 
places, and descriptions of exposure to 
Agent Orange, as well as units of service 
and duty assignments while in Vietnam.  
After acquiring such information, the RO 
should perform all necessary development 
in order to verify the claimed exposure.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate length of 
time in which to respond before the 
record is returned to the Board for 
further review.  Furthermore, the RO 
should determine the issue of entitlement 
to service connection for chloracne due 
to Agent Orange exposure.


The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









